                      IN THE UNITED ST ATES DISTRICT COURT
                                                                             8/1/2019
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION

 SAUNDERS OUTDOOR
 ADVERTISING, INC.,
                                                  No. CV-19-26-BU-SEH
                                 Plaintiff,

 vs.                                              ORDER


 ASPEN MANAGEMENT, LLC; and
 BUTANA SAND AND ORA VEL,
 LLC,

                                 Defendant.


       On July 30, 2019, Defendant Butana Sand and Gravel, LLC filed a motion

to dismiss. 1 The motion does not indicate compliance with L.R. 7.l(c)(l).

       ORDERED:

       Butana's Motion to Dismiss 2 is DENIED without prejudice to renewal in

compliance with the rules of this Court .
                           .s -1--
       DATED this / ;:;..--day of August, 20~19.

                                              /AME.
                                                ~HADDON
                                                    ~cl~\
                                              United States District Court

       1
           Doc. 13.

       2
           Doc. 13.
